DETAILED ACTION
This action is responsive to the application No. 16/269,712 filed on February 07, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 06/05/2021 responding to the Office action mailed on 04/02/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 4, 5, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-8, 10-16, and newly added claims 37-38.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2018/0130905) in view of Zhang (US 2019/0371888).

Regarding Claim 1, Chung (see, e.g., Figs. 5-8), teaches a semiconductor device comprising:2
34a fin type protrusion 110 protruding from a substrate 100 and including a protrusion portion (i.e., top portion of 110) protruding from a top surface of the fin type protrusion 110 (see, e.g., Fig. 7, par. 0108);
a multi-channel active pattern 120/125 on the protrusion portion, the multi-channel active pattern 120/125 comprising a first active pattern 120 and a second active pattern 125 spaced apart from the first active pattern 120 on the first active pattern 120 (see, e.g., Fig. 6, par. 0107);
a high dielectric constant insulating layer 145 formed along the multi-channel active pattern 120/125 on the multi-channel active pattern 120/125, wherein the high dielectric constant insulating layer 145 comprises a metal (see, e.g., par. 0137);
a gate electrode 130 (see, e.g., par. 0124);
an inner spacer 142 disposed at a position overlapping the first active pattern 120 and the second active pattern 125 between the first active pattern 120 and the 125, and at a position overlapping the fin type protrusion 110 and the first active pattern 120 between the protrusion portion (i.e., top portion of 110) and the first active pattern 120 (see, e.g., Figs. 6, 8);
an outer spacer 141 disposed on the second active pattern 125 (see, e.g., Fig. 6, par. 0126);2Application of Serial No. 16/269,712Customer No. 74,712Amendment of August 13, 2020Attorney Docket No. SAM-57181T
an interfacial layer 146 formed along the multi-channel active pattern 120/125 between the multi-channel active pattern 120/125 and the high dielectric constant insulating layer 145 (see, e.g., Fig. 7, par. 0133),
a semiconductor pattern 150 disposed on at least one side of the gate electrode 130 (see, e.g., Fig. 6, par. 0140); and
an interlayer insulating layer 180 on the semiconductor pattern 150 and in contact with at least one side of the outer spacer 141,
wherein:
an outer side wall of the inner spacer 142 is substantially coplanar with an outer side wall of the outer spacer 141 and an outer side wall of the multi-channel active pattern 120/125,
a bottom surface of the interfacial layer 146 contacts the protrusion portion (i.e., top portion of 110, see, e.g., Fig. 7),
a bottom surface of the inner spacer 142 contacts the protrusion portion (i.e., top portion of 110, see, e.g., Fig. 8),
W1 of a top surface of the protrusion portion in a first direction Y1 is substantially the same as a width W1 of the first active pattern 120 in the first direction Y1 (see, e.g., Fig. 7).
Chung does not show a silicon nitride layer formed along the high dielectric constant insulating layer on the high dielectric constant insulating layer with a gate electrode on the silicon nitride layer, wherein a thickness of the silicon nitride layer is equal to or less than 5Å and is less than a thickness of the high dielectric constant insulating layer.  Zhang (see, e.g., Fig. 19), on the other hand, teaches a silicon nitride layer 217 formed along the high dielectric constant insulating layer 216 on the high dielectric constant insulating layer 216 with a gate electrode 218 on the silicon nitride layer 216.  The stress layer 217 may generate a stress to the channel regions through the gate dielectric layer 216.  Thus, the carrier mobility of the channel regions may be increased (see, e.g., pars. 0085, 0088-0089).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Chung’s device a silicon nitride layer formed along the high dielectric constant insulating layer on the high dielectric constant insulating layer2 with a gate electrode on the silicon nitride layer, as taught by Zhang, to generate a stress to the channel regions through the gate dielectric layer, thus, increasing the carrier mobility of the channel regions.
Regarding the claim limitation that a thickness of the silicon nitride layer is equal to or less than 5Å and is less than a thickness of the high dielectric constant insulating layer, this is merely considered a change in the thickness of the silicon nitride layer and/or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness in Chung’s/Zhang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

	
	
	

Regarding Claim 2, Chung and Zhang teach all aspects of claim 1.  Zhang (see, e.g., Fig. 19), teaches that the high dielectric constant insulating layer 216 is in contact with the silicon nitride layer 217.  

Regarding Claim 3, Chung and Zhang teach all aspects of claim 1.  Zhang (see, e.g., Fig. 19), teaches that the gate electrode 218 is in contact with the silicon nitride layer 217.  

Regarding Claim 6, Chung and Zhang teach all aspects of claim 1.  Zhang (see, e.g., Fig. 19), teaches that the gate electrode 218 comprises a conductive nitride layer formed along the silicon nitride layer 217 (see, e.g., par. 0094).  

Regarding Claim 7, Chung and Zhang teach all aspects of claim 6.  Zhang (see, e.g., Fig. 19), teaches that the conductive nitride layer comprises one of a metal nitride layer and a metal silicon nitride layer (see, e.g., par. 0094).

Regarding Claim 10, Chung and Zhang teach all aspects of claim 1.  Chung (see, e.g., Figs. 5-8), teaches that each of the first and second active patterns 120/125 comprises at least one nanowire (see, e.g., par. 0107).  

Claims 1, 6, 8, 11, 12, 14-16, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0200738) in view of Zhang (US 2019/0371888).

Regarding Claim 1, Kim (see, e.g., Figs. 40-44), teaches a semiconductor device comprising:2
34a fin type protrusion 100P protruding from a substrate 100 and including a protrusion portion (i.e., top portion of 100P) protruding from a top surface of the fin type protrusion 100P (see, e.g., Fig. 42, par. 0087);
a multi-channel active pattern 110/310 on the protrusion portion, the multi-channel active pattern 110/310 comprising a first active pattern 110 and a second active pattern 310 spaced apart from the first active pattern 110 on the first active pattern 110 (see, e.g., Fig. 41, pars. 0081, 0365);
a high dielectric constant insulating layer 130 formed along the multi-channel active pattern 110/310 on the multi-channel active pattern 110/310, wherein the high dielectric constant insulating layer 130 comprises a metal (see, e.g., par. 0129);
a gate electrode 120 (see, e.g., par. 0081);
an inner spacer 142 disposed at a position overlapping the first active pattern 110 and the second active pattern 310 between the first active pattern 110 and the second active pattern 310, and at a position overlapping the fin type protrusion 100P and the first active pattern 110 between the protrusion portion (i.e., top portion of 100P) and the first active pattern 110 (see, e.g., Figs. 40, 41);
an outer spacer 141 disposed on the second active pattern 310 (see, e.g., Fig. 41, par. 0109);2Application of Serial No. 16/269,712Customer No. 74,712Amendment of August 13, 2020Attorney Docket No. SAM-57181T
110/310 between the multi-channel active pattern 110/310 and the high dielectric constant insulating layer 130 (see, e.g., pars. 0081, 0124),
a semiconductor pattern 150 disposed on at least one side of the gate electrode 120 (see, e.g., Fig. 41, par. 0158); and
an interlayer insulating layer 190 on the semiconductor pattern 150 and in contact with at least one side of the outer spacer 141,
wherein:
an outer side wall of the inner spacer 142 is substantially coplanar with an outer side wall of the outer spacer 141 and an outer side wall of the multi-channel active pattern 110/310,
a bottom surface of the interfacial layer contacts the protrusion portion (i.e., top portion of 100P, see, e.g., Fig. 42, par. 0124),
a bottom surface of the inner spacer 142 contacts the protrusion portion (i.e., top portion of 100P, see, e.g., Fig. 41),
a width of a top surface of the protrusion portion in a first direction (i.e., horizontal direction) is substantially the same as a width of the first active pattern 110 in the first direction (see, e.g., Fig. 42).
Kim does not show a silicon nitride layer formed along the high dielectric constant insulating layer on the high dielectric constant insulating layer with a gate electrode on the silicon nitride layer, wherein a thickness of the silicon nitride layer is equal to or less than 5Å and is less than a thickness of the high dielectric constant insulating layer.  Zhang e.g., Fig. 19), on the other hand, teaches a silicon nitride layer 217 formed along the high dielectric constant insulating layer 216 on the high dielectric constant insulating layer 216 with a gate electrode 218 on the silicon nitride layer 216.  The stress layer 217 may generate a stress to the channel regions through the gate dielectric layer 216.  Thus, the carrier mobility of the channel regions may be increased (see, e.g., pars. 0085, 0088-0089).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Kim’s device a silicon nitride layer formed along the high dielectric constant insulating layer on the high dielectric constant insulating layer2 with a gate electrode on the silicon nitride layer, as taught by Zhang, to generate a stress to the channel regions through the gate dielectric layer, thus, increasing the carrier mobility of the channel regions.
Regarding the claim limitation that a thickness of the silicon nitride layer is equal to or less than 5Å and is less than a thickness of the high dielectric constant insulating layer, this is merely considered a change in the thickness of the silicon nitride layer and/or the high dielectric constant insulating layer in Kim’s/Zhang’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the silicon nitride layer and/or the high dielectric constant insulating layer in Kim’s/Zhang’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness in Kim’s/Zhang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 6, Kim and Zhang teach all aspects of claim 1.  Kim (see, e.g., Figs. 40-44), teaches that the gate electrode 120 comprises a conductive nitride layer 122 (see, e.g., pars. 0134, 0141) and Zhang (see, e.g., Fig. 19), teaches a gate electrode 218 comprising a conductive nitride layer in a position where the nitride liner of Kim’s device would be and formed along the silicon nitride layer 217 (see, e.g., par. 0094).  

Regarding Claim 8, Kim and Zhang teach all aspects of claim 6.  Kim (see, e.g., Figs. 40-44), teaches that:
122 comprises a metal nitride layer and a metal silicon nitride layer (see, e.g., par. 0141), and
Zhang (see, e.g., Fig. 19), teaches that the conductive nitride layer contacts the silicon nitride layer 217 (see, e.g., par. 0094).

Regarding Claim 11, Kim (see, e.g., Figs. 40-44), teaches a semiconductor device comprising:2
a fin type protrusion 100P protruding from a substrate 100 and including a protrusion portion (i.e., top portion of 100P) protruding from a first surface of the fin type protrusion 100P (see, e.g., Fig. 42, par. 0087);
5Application of Serial No. 16/269,712Customer No. 74,712Amendment of January 8, 2021Attorney Docket No. SAM-57181Ta multi-channel active pattern 110/310 on the protrusion portion, the multi-channel active pattern 110/310 comprising a first active pattern 110 and a second active pattern 310 spaced apart from the first active pattern 110 on the first active pattern 110 (see, e.g., Fig. 41, pars. 0081, 0365);
a gate insulating layer formed along the multi-channel active pattern 110/310 on the multi-channel active pattern 110/310, wherein the gate insulating layer comprises an interfacial layer and a high dielectric constant insulating layer 130 (see, e.g., pars. 0081, 0124);
a gate electrode structure 120 on the gate insulating layer (see, e.g., par. 0081);
an inner spacer 142 disposed at a position overlapping the first active pattern 110 and the second active pattern 310 between the first active pattern 110 and the second active pattern 310, and at a position overlapping the fin type protrusion 100P and the first active pattern 110 between the protrusion portion (i.e., top portion of 100P) and the first active pattern 110 (see, e.g., Figs. 41, 42);
an outer spacer 141 disposed on the second active pattern 310 (see, e.g., Fig. 41, par. 0109);
a semiconductor pattern 150 disposed on at least one side of the gate electrode structure 120 (see, e.g., Fig. 41, par. 0158); and
an interlayer insulating layer 190 on the semiconductor pattern 150 and in contact with at least one side of the outer spacer 141,
wherein:
the interfacial layer is formed along the multi-channel active pattern 110/310 between the multi-channel active pattern 110/310 and the high dielectric constant insulating layer 130 (see, e.g., par. 0124),
an outer side wall of the inner spacer 142 is substantially coplanar with an outer side wall of the outer spacer 141 and an outer side wall of the multi-channel active pattern 110/310,
a bottom surface of the interfacial layer contacts the protrusion portion (i.e., top portion of 100P, see, e.g., Fig. 42, par. 0124),
a bottom surface of the inner spacer 142 contacts the protrusion portion (i.e., top portion of 100P, see, e.g., Fig. 41),
a width of a top surface of the protrusion portion in a first direction (i.e., horizontal direction) is substantially the same as a width of the first active pattern 110 in the first direction (see, e.g., Fig. 42),
120 further comprises a metal silicon nitride layer and a metal nitride layer stacked on each other (see, e.g., par. 0141).
Kim does not teach that the gate electrode structure comprises a work function adjusting liner which is in contact with the high dielectric constant insulating layer on the gate insulating layer; a dielectric constant of the work function adjusting liner is less than a dielectric constant of the high dielectric constant insulating layer, and a thickness of the work function adjusting liner is less than a thickness of the high dielectric constant insulating layer; the metal nitride layer is formed along and contacts the work function adjusting liner.2  Zhang (see, e.g., Fig. 19), on the other hand, teaches a gate electrode structure 217/219 comprising a work function adjusting liner 217 which is in contact with the high dielectric constant insulating layer 216 on the gate insulating layer, a dielectric constant of the work function adjusting liner 217 being less than a dielectric constant of the high dielectric constant insulating layer 216; the metal nitride layer being formed along and contacting the work function adjusting liner 217.  The stress layer 217 may generate a stress to the channel regions through the gate dielectric layer 216.  Thus, the carrier mobility of the channel regions may be increased (see, e.g., pars. 0085, 0088-0089).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Kim’s device, a gate electrode structure comprising a work function adjusting liner in contact with the high dielectric constant insulating layer on the gate insulating layer, with a dielectric constant of the work function adjusting liner being less than a dielectric constant of the high dielectric constant insulating layer2, wherein the metal nitride layer is formed along and contacting the work function adjusting liner, as taught by Zhang, 
Regarding the claim limitation that a thickness of the work function adjusting liner is less than a thickness of the high dielectric constant insulating layer, this is merely considered a change in the thickness of the work function adjusting liner and/or the high dielectric constant insulating layer in Kim’s/Zhang’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the work function adjusting liner and/or the high dielectric constant insulating layer in Kim’s/Zhang’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness in Kim’s/Zhang’s device.
See also the comments stated above in claim 1 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 12, Kim and Zhang teach all aspects of claim 11.  Zhang (see, e.g., Fig. 19), teaches that the work function adjusting liner 217 comprises a silicon nitride layer (see, e.g., par. 0088).

Regarding Claim 14, Kim and Zhang teach all aspects of claim 11.  Kim (see, e.g., Figs. 40-44), teaches that the high dielectric constant insulating layer 130 is an insulating layer containing a metal (see, e.g., par. 0129).  

Regarding Claim 15, Kim and Zhang teach all aspects of claim 11.  Kim (see, e.g., Figs. 40-44), teaches that the multi-channel active pattern 110/310 comprises silicon (see, e.g., par. 0099), and wherein the interfacial layer comprises silicon oxide (see, e.g., par. 0124).

Regarding Claim 16, Kim (see, e.g., Figs. 40-44), teaches a semiconductor device comprising:
a fin type protrusion 100P protruding from a substrate 100 and including a protrusion portion (i.e., top portion of 100P) protruding from a first surface of the fin type protrusion 100P (see, e.g., Fig. 42, par. 0087);
a first nanowire 110 on the protrusion portion;
a second nanowire 310 spaced apart from the first nanowire 110 on the first nanowire 110;
a gate insulating layer 130 formed along a periphery of the first nanowire 110 and a periphery of the second nanowire 310 on the first nanowire 110 and the second 310, wherein the gate insulating layer 130 comprises a high dielectric constant insulating layer (see, e.g., par. 0129);
6Application of Serial No. 16/269,712Customer No. 74,712Amendment of August 13, 2020Attorney Docket No. SAM-57181Ta gate electrode 120 which comprises a conductive liner 122 containing titanium, the conductive liner 122 formed along the periphery of the first nanowire 110 and the periphery of the second nanowire 310 (see, e.g., par. 0141);
an inner spacer 142 disposed at a position overlapping the first nanowire 110 and the second nanowire 310 between the first nanowire 110 and the second nanowire 310, and at a position overlapping the fin type protrusion 100P and the first nanowire 110 between the protrusion portion (i.e., top portion of 100P) and the first nanowire 110 (see, e.g., Figs. 41, 42);
an outer spacer 141 disposed on the second nanowire 310 (see, e.g., Fig. 41, par. 0109);2Application of Serial No. 16/269,712Customer No. 74,712Amendment of August 13, 2020Attorney Docket No. SAM-57181T
an interfacial layer formed along the first and second nanowires 110/310 between each of the first and second nanowires 110/310 and the high dielectric constant insulating layer 130 (see, e.g., Fig. 41, pars. 0081, 0124);
a semiconductor pattern 150 disposed on at least one side of the gate electrode 120 (see, e.g., Fig. 41, par. 0158); and
an interlayer insulating layer 190 on the semiconductor pattern 150 and in contact with at least one side of the outer spacer 141,
wherein:
142 is substantially coplanar with an outer side wall of the outer spacer 141 and an outer side wall of each of the first and second nanowires 110/310,
a bottom surface of the interfacial layer contacts the protrusion portion (i.e., top portion of 100P, see, e.g., Fig. 42, par. 0124),
a bottom surface of the inner spacer 142 contacts the protrusion portion (i.e., top portion of 100P, see, e.g., Fig. 41),
a width of the first nanowire 110 in a first direction (i.e., horizontal direction) is substantially the same as a width of the protrusion portion in the first direction (see, e.g., Fig. 42),
the conductive liner 122 comprises a titanium nitride (TiN) layer and a titanium silicon nitride (TiSiN) layer stacked on each other (see, e.g., par. 0141).
234Kim does not show a silicon nitride layer formed along the periphery of the first nanowire and the periphery of the second nanowire on the gate insulating layer and being in contact with the gate insulating layer and that a thickness of the silicon nitride layer is less than a thickness of the high dielectric constant insulating layer; wherein the titanium nitride (TiN) layer is formed along and contacts the silicon nitride layer.  Zhang (see, e.g., Fig. 19), on the other hand, teaches a silicon nitride layer 217 formed along the periphery of the first nanowire 270 and the periphery of the second nanowire 280 on the gate insulating layer 216 and being in contact with the gate insulating layer 216; the titanium nitride (TiN) layer being formed along and contacting the silicon nitride layer 217.  The stress layer 217 may generate a stress to the channel regions through the gate dielectric 216.  Thus, the carrier mobility of the channel regions may be increased (see, e.g., pars. 0085, 0088-0089).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Kim’s device a silicon nitride layer formed along the periphery of the first nanowire and the periphery of the second nanowire on the gate insulating layer and being in contact with the gate insulating layer2, wherein the titanium nitride (TiN) layer is formed along and contacting the silicon nitride layer 217, as taught by Zhang, to generate a stress to the channel regions through the gate dielectric layer, thus, increasing the carrier mobility of the channel regions.
2 See also the comments stated above in claim 1 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 37, Kim and Zhang teach all aspects of claim 11.  They are silent with respect to the claim limitation that the thickness of the work function adjusting liner is equal to or less than 5Å.
Regarding the claim limitation that a thickness of the work function adjusting liner is equal to or less than 5Å, this is merely considered a change in the thickness of the work function adjusting liner in Kim’s/Zhang’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the work function adjusting liner in Kim’s/Zhang’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness in Kim’s/Zhang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 38, Kim and Zhang teach all aspects of claim 16.  They are silent with respect to the claim limitation that the thickness of the silicon nitride layer is equal to or less than 5Å.
Regarding the claim limitation that a thickness of the silicon nitride layer is equal to or less than 5Å, this is merely considered a change in the thickness of the silicon nitride layer in Kim’s/Zhang’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the silicon nitride layer in Kim’s/Zhang’s device, as the courts have held that changes in thickness without any In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness in Kim’s/Zhang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments filed on 06/05/2021 with respect to the rejections of claims 1, 11, and 16 have been fully considered but are moot in view of the new grounds of rejection.

2s6746Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814